FILED
                           NOT FOR PUBLICATION                                 FEB 22 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BLAKE R. WILLIAMS, an individual;                No. 10-56255
PEGGY J. McGREGOR, an individual, for
themselves and on behalf of all others           D.C. No. 2:09-cv-08764-JFW-
similarly situated,                              AGR

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

OBERON MEDIA, INC., a Delaware
corporation; DOES 1 THROUGH 10,
INCLUSIVE,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                     Argued and Submitted February 14, 2012
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before:         FARRIS and W. FLETCHER, Circuit Judges, and HELLERSTEIN,
                Senior District Judge.***


      Plaintiffs Blake R. Williams, Peggy J. McGregor, Candice K. Schutz, Mark

Lindsey, and Barbara Jean Parks appeal the district court’s denial of their motion

for class certification. Plaintiffs sought class certification for seven sub-classes in

their consumer class action against online game designer and retailer Oberon

Media, Inc. (“Oberon”). The district court denied certification to all seven classes.

We have jurisdiction under 28 U.S.C. § 1367(a), and we affirm the district court.

      We review the denial of class certification for abuse of discretion. Knight v.

Kenai Peninsula Borough Sch. Dist., 131 F.3d 807, 816 (9th Cir. 1997).

      The district court did not abuse its discretion in finding that Classes One,

Two, and Seven are not “precise, objective or presently ascertainable.” O’Connor

v. Boeing N. Am. Inc., 184 F.R.D. 311, 319 (C.D. Cal. 1998). As to Classes One

and Two, Plaintiffs failed to establish an objective way of determining which

GameSaver members failed to receive their monthly subscription game or enrolled

in the GameSaver program because of errors in Oberon’s computer system as

opposed to the consumers’ own errors or preferences. As to Class Seven, Plaintiffs



          ***
            The Honorable Alvin K. Hellerstein, Senior U.S. District Judge for the
Southern District of New York, sitting by designation.
                                           2
did not establish an objective way to determine which GameSaver members were

unable to cancel their membership due to Oberon system errors and which

GameSaver members actually wanted to continue their memberships.

      Nor did the district court abuse its discretion in determining that no named

plaintiff satisfied the typicality and adequacy requirements of certification for

Classes Four and Six. See Fed. R. Civ. P. 23(a)(3)-(4). As to Class Four, neither

of the proposed named plaintiffs alleges that she were billed multiple times for a

single game purchase. The proposed named plaintiff for Class Six never had her

subscription renewed because she commenced this lawsuit before her membership

term was complete.

      Finally, the district court did not abuse its discretion in determining that

Classes Three and Five were not certifiable because “questions of law or fact

common to class members [did not] predominate over any questions affecting only

individual members.” Fed. R. Civ. P. 23(b)(3). For example, the district court

found that evaluating the claims of Class Three would require the court “to

determine whether Oberon’s acts or omissions, rather than some other factor” was

the cause of each customer’s additional GameSaver memberships. As to Class

Five, the information Oberon provided to its customers concerning the cross-

border nature of their purchases varied over time and from website to website.


                                           3
Further, the consumers’ individual credit card contracts would determine whether

or not a foreign transaction fee would apply to those transactions, not a uniform

Oberon policy.

      On appeal, Plaintiffs also suggest that the district court abused its discretion

in denying Plaintiffs leave to amend, in refusing to grant Plaintiffs an extension to

file their class certification motion, and in denying Plaintiffs’ application to file

documents under seal. Reviewing the record, we do not find any of these decisions

to be an abuse of discretion.

      AFFIRMED.




                                            4